Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 27, 29-32, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besling (US 2014/0053651) in view of Harrington (US 2016/0037245).

Regarding claim 25, Besling teaches An apparatus comprising a microphone arrangement, the microphone arrangement comprising: a microphone membrane configured to capture sound (Besling figure 10 and ¶0065, MEMS Microphone. It is inherent that a microphone captures sound); and a sensing arrangement (Besling figure 10 and ¶0065, MEMS Pressure Sensor) comprising two dimensional material (Besling ¶0063, “graphene membrane,” note that a membrane is a two dimensional component and itself can be considered a two-dimensional material) configured to sense an environmental parameter other than sound (Besling figure 10 and ¶0065, MEMS Pressure Sensor and ¶0002, “pressure measurement”); wherein the microphone arrangement is configured to output an audio output signal based on the captured sound with the microphone membrane (Besling figure 10 and ¶0065, MEMS Microphone, output of the microphone) and further output an electrical signal with the sensing arrangement based on the sensed environmental parameters other than sound (Besling figure 10 and ¶0065, MEMS Pressure Sensor, output of the pressure sensor), however does not clearly teach sensing an environmental parameter other than sound.

a microphone membrane configured to capture sound (Harrington figure 1, MEMS 102 and ¶0024) and a sensing arrangement comprising two dimensional material configured to sense an environmental parameter other than sound (Harrington figure 1, and ¶0025 “condition sensor 106 may be…pressure sensor, a temperature sensor, or an accelerometer”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Harrington to improve the known microphone of Besling to achieve the predictable result of having a multi-purpose sensor that may further extend the operating range of the device (Harrington ¶0014).

Regarding claim 27, Besling in view of Harrington teaches wherein the microphone arrangement further comprises the microphone membrane configured to transduce an incident sound wave into the audio electrical output signal and the two dimensional material of the sensing arrangement comprises a second membrane (Besling figure 10 and ¶0065, membranes 1020 and 1040).

Regarding claim 29, Besling in view of Harrington teaches wherein the apparatus further comprises a first output configured to provide the audio output signal (Besling figure 10 and ¶0065, MEMS Microphone) and a second output configured to provide the electrical output signal (Besling figure 10 and ¶0065, MEMS Pressure Sensor, output of the pressure sensor).

Regarding claim 30, Besling in view of Harrington teaches wherein the apparatus is configured to provide one of: the audio output signal independently of the electrical output signal (Besling figure 10, each sensor produces different signals); and the audio output signal and the electrical output signal are provided at the same time or substantially the same time.

Regarding claim 31, Besling in view of Harrington teaches wherein the audio output signal provides an indication of a change in capacitance between the microphone membrane (see pertinent art Rajaraman ¶0028) and a conductive plate of the apparatus and the electrical output signal provides an indication of a change in conductivity of the two dimensional material in response to an incident parameter (Besling ¶0003).

Regarding claim 32, Besling in view of Harrington teaches one of: a first terminal configured to provide the audio output signal and a second terminal configured to provide the electrical output signal (Besling figure 10, each sensor produces different signals); and a terminal configured to provide both the audio output signal and the electrical output signal.

Regarding claim 36, Besling in view of Harrington teaches wherein the two dimensional material comprises a conductive material (Besling ¶0063, “graphene membrane”).

Regarding claim 37, Besling in view of Harrington teaches wherein the two dimensional material comprises at least one of: graphene (Besling ¶0063, “graphene membrane”), graphene oxide, reduced graphene oxide, functionalized graphene, molybdenum disulphide, tungsten disulphide, or boron nitride.

Claims 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besling (US 2014/0053651) in view of Harrington (US 2016/0037245) in further view of Dehe (US 2014/0270271).

Regarding claim 26, Besling in view of Harrington does not explicitly teach wherein the two dimensional material of the sensing arrangement comprises a part of the microphone membrane.

Dehe teaches wherein the two dimensional material (Dehe figure 5 and ¶0049, “graphene membrane 120”) of the sensing arrangement comprises a part of the microphone membrane (Dehe figure 5 and ¶0050-0051, multi-membrane microphone).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Dehe to improve the known device of Besling in view of Harrington to achieve the predictable result of improved microphone sensitivity (Dehe ¶0036).

.

Claims 33-34, 38-42 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besling (US 2014/0053651) in view of Harrington (US 2016/0037245) in further view of Rajaraman (US 20170217765).

Regarding claim 33, Besling in view of Harrington does not explicitly teach at least one of: an input configured to provide a bias voltage to the microphone membrane; and an input configured to provide an alternating current signal to the two dimensional material.

Rajaraman teaches at least one of: an input configured to provide a bias voltage to the microphone membrane (Rajaraman ¶0026 “bias circuit for interfacing MEMS transducer 102”); and an input configured to provide an alternating current signal to the two dimensional material.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Rajaraman to improve the known microphone of Besling in view of Harrington to achieve the predictable result of reducing humidity in a transducer (Rajaraman ¶0042)

Regarding claim 34, Besling in view of Harrington in further view of Rajaraman teaches at least one of: a gate electrode coupled to the layer of two dimensional material where the gate electrode is configured to be driven by the bias voltage, in an instance the input is configured to provide the bias voltage (Rajaraman ¶0022, “the spacing between the first electrode and the second electrode is filled with a gas sensitive dielectric material”); and the frequency of the alternating current signal is above audible frequency range in an instance the input is configured to provide the alternating current signal.

Regarding claim 38, Besling in view of Harrington in further view of Rajaraman teaches wherein the parameter comprises at least one of; temperature (Besling ¶0057), humidity (Rajaraman ¶0023, humidity sensor), light, or analytes.

Regarding claim 39, Besling in view of Harrington in further view of Rajaraman teaches electronic circuitry configured to process the audio output signal and the electrical output signal (Rajaraman figure 1 and ¶0066-0067).

Regarding claim 40, Besling in view of Harrington in further view of Rajaraman teaches wherein the electronic circuitry is provided within the microphone arrangement (Rajaraman figure 1 and ¶0026, “same semiconductor die as MEMS transducer 102”).



Regarding claim 42, Besling in view of Harrington in further view of Rajaraman teaches a plurality of apparatus and one or more electronic circuitries configured to process the audio output signal and electrical output signal from the plurality of apparatus (Rajaraman figure 1, Asic 104, processor 106).

Regarding claim 44, Besling in view of Harrington in further view of Rajaraman teaches wherein the electronic device comprises a communication device (Rajaraman ¶0007).

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. Applicant argues on page 9 of remarks that Besling does not teach the claim 25 because Besling does not teach “a separate two dimensional material is configured to sense an environmental parameter other than sound.” Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a separate two dimensional material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim does not recite limitations that require the two dimensional material to be separate from the microphone membrane. Since the pressure sensor of Besling figure 10 comprises two dimensional material, Besling in view of Harrington teaches the claimed limitation with the BRI. Therefore, the arguments are not persuasive and the claims stand rejected.
 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 


                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652